Title: James Madison: Indenture for Sale of land by Dolley Payne Madison and James Madison to Coleby Cowherd, 9 March 1830
From: Madison, James
To: Cowherd, Coleby


                        
                            
                                
                            
                            
                                
                                    
                                
                                March 9, 1830
                            
                        
                        
                        This Indenture made this 9th. day of March 1830, between James Madison of the county of Orange and Dolley P.
                            his wife of the one part and Coleby Cowherd of said county of the other part–Witnesseth, that the said James Madison and
                            Dolley P. his wife for and in consideration of the sum of seven thousand dollars to him the said James Madison by the said
                            Coleby Cowherd in hand paid, the receipt whereof is hereby acknowledged, he the said James Madison and Dolley P. his wife
                            have bargained and sold and by these presents do grant, bargain and sell and convey unto the said Coleby Cowherd his heirs
                            and assigns forever a certain tract or parcel of land lying in the said county of Orange containing eight hundred acres be
                            the same more or less, described in a certain deed of conveyance from John Lee and Elisabeth his wife bearing date the 8th.
                            day of July 1792 and recorded in the court of said county as adjoining the lands of Johnny Scott, John Daniel, Coleby
                            Cowherd and Jonathan Cowherd, which lands so far as they were boundaries to the said tract are now in possession of John
                            Scott, Coleby Cowherd and Yelverton Cowherd. To have and to hold the said hereby conveyed eight hundred acres of land with
                            all appurtenances, remainders and reversions, thereunto belonging unto the said Coleby Cowherd his heirs and assigns
                            forever to his and their own proper use, and the said James Madison for himself his heirs, executors and administrators
                            doth covenant to and with, the said Coleby Cowherd his heirs and assigns that the said Coleby Cowherd shall enjoy the
                            said land free from the lawful claim or interruption of the said James Madison and Dolley P. his wife and their heirs, and
                            against every other person whatsoever, and that he the said James Madison and his heirs the said land and every part
                            thereof unto the said Coleby Cowherd his heirs and assigns against him the said James Madison and Dolley P. his wife and
                            their heirs and against every other person whatsoever will warrant and forever defend by these presents. In witness
                            whereof they have hereunto set their hands and affixed their seals the day and year first above written.
                        
                            James Madison (seal)
                        
                            
                        Dolley P. Madison (seal)
                    Orange County to wit,
                        We John Henshaw and Conway Macon justices of the peace in the county aforesaid and state of Virginia do
                            hereby certify that James Madison party to the within deed bearing date the 9th. day of March 1830, personally appeared
                            before us, in our county aforesaid and acknowledged the same to be his act and deed and desired us to certify the said
                            acknowledgment to the clerk of the county court of Orange, in order that the said deed may be recorded. Given under our
                            hands and seals this 9th. day of march 1830.
                                                
                            
                            John Henshaw (seal)
                                                
                            
                            C. C. Macon (seal)
                        Orange County to wit,
                        We John Henshaw and Conway Macon justices of the peace in the county aforesaid, and state of Virginia do
                            hereby certify that Dolley P. Madison the wife of James Madison parties to the within deed bearing date on the 9th. day of
                            March 1830, personally appeared before us, in our county aforesaid, and being examined by us privily and apart from her
                            husband and having the deed fully explained to her, she the said Dolley P. Madison acknowledged the same to be her act and
                            deed and declared that she had willingly, signed, and sealed the same and that she wished not to retract it. Given under
                            our hands and seals this 9th day of March 1830.
                                                
                            John Henshaw (seal)
                            
                                                
                            C. C. Macon (seal)
                            
                        At aquarterly court held for the county of Orange at the courthouse, on monday
                            the twenty second of March 1830– This Indenture was presented into court and the same having been duly acknowledged by
                            James Madison and Dolley P. his wife parties thereto, before John Henshaw and Conway C. Macon justices of the peace in the
                            county aforesaid as appears by their certficates hereon written– The said Indenture and certficates are ordered to be
                            recorded
                        
                                                
                            
                            Teste
                        